DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the Amendment filed on 10/12/2022.  
Claims 1-20 are presented for further examination. 
Response to Arguments
Remark 1:
 

    PNG
    media_image1.png
    356
    426
    media_image1.png
    Greyscale


Applicant's argument concerns that “As shown in Figure 1 above, Chung specifically teaches that the CPU layer 100 is clearly disposed in the first tier that is separate and distinct from the L2 cache bank 10 in the second tier”.  
Applicant's argument is persuasive because Figure 1 shows only CPU in the first tier. Therefore, based on Figure 1 above, Chung teaches “a first tier comprising only one tier having a processor … without cache memory”.
Remark 2:
Applicant's argument concerns that “it appears that the Examiner is attempting to reasonably interpret Figure 1 of Chung as teaching that the CPU layer 100 the first tier is combinable with the L2 cache banks in the separate and distinct second tier.”
The examiner respectfully disagrees.
The examiner does not interpret Chung as teaching that “the CPU layer 100 the first tier is combinable with the L2 cache banks”. 
In fact, Chung teaches in Figure 1 that the cache banks are reconfigurable so that cache bank 20 may become L2 or L3 cache. Thus, Chung teaches two configurations.
(1) cache bank 20 is a L2 cache when the CPU is in the first tier without a cache memory as shown in Figure 1, and cache banks 10 becomes level one cache memory.
(2) cache bank 20 is a L3 cache if a cache on CPU layer: the level one cache is potentially on the CPU layer when the level one cache is stacked beneath a second cache bank. According to the basic-abstract, Chung teaches: The cache memory has a first cache bank, and a second cache bank (10) is stacked on top of the first cache bank. 
Information Disclosure Statement
There were no information disclosure statement (IDS) submitted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 7-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (KR2019013049A; hereinafter Chung) in view of Chang et al. (US 2012/0131278; hereinafter Chang).
Regarding independent claims 1 and 9 (taking claim 1 as exemplary analysis), Chung teaches a device comprising: a first tier comprising only one tier having a processor and  being disposed in the only one tier in the first tier  (

    PNG
    media_image1.png
    356
    426
    media_image1.png
    Greyscale

As shown in Figure 1 above, Chung specifically teaches that the CPU layer 100 is clearly disposed in the first tier that is separate and distinct from the L2 cache bank 10 in the second tier); 
Chung does not explicitly teach control logic in a first tier.
In an analogous art of stackable memory, Chang teaches a first tier having a processor… wherein the processor and the control logic are disposed together in the first tier ([0054], To enable different levels of memory access performance, the microdisk 202 is provided with multiple cache layers, each of which may be selectively and separately enabled and/or selectively and separately disabled. Three such cache layers are shown in FIG. 6 as a selectively enableable layer 1 cache 604 a, a selectively enableable layer 2 cache 604 b, and a selectively enableable layer 3 cache 604 c. In the illustrated example, the selectively enableable cache layers 604 a-604 c form the cache 216 of FIGS. 2, 3, and 5; [0056], To selectively and independently enable the selectively enableable cache layers 604 a-604 c, the microdisk 202 is provided with gate drivers 606 a-c, each of which is connected to a respective one of the selectively enableable cache layers 604 a-604 c. In addition, the microdisk 202 is provided with cache layer enable lines 608 connected between the local processor 214 and enable inputs of the gate drivers 606 a-c. In this manner, the local processor 214 can selectively enable any of the selectively enableable cache layers 604 a-c by enabling respective ones of the gate drivers 606 a-c to allow power delivery from the power supply 602 to the selected ones of the selectively enableable cache layers 604 a-c;
Chang teaches the control logic is not only in each cache layer, e.g., gate drivers 606 a-c, cache-to-cache buses, but also in the same layer with processor as shown in [0056] that the local processor 214 provides enable inputs of the gate drivers 606 a-c. The local processor layer also has cache layer enable lines 608 that connect between the local processor 214 and gate drivers 606 a-c. Therefore, the enable lines 608 and the enable input provided by local processor 214 correspond to control logic on the same layer with local processor).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Chung and Chang before them, to incorporate Chang’s control logic (e.g., cache layer enable lines 608 connected between the local processor 214 and enable inputs) that couples the processor and cache tiers to select any enablable cache tiers with Chung’s reconfigurable multiple tiers of stackable cache banks. The motivation of doing so would be for the benefits of design choices and scalability that may have a first level cache in a separate tier from a processor and enables different levels of cache as needed to improve memory access performance (Chang, [0054], [0056]). 
Thus, the combination of Chung and Chang teaches a device comprising: a first tier comprising only one tier having a processor and control logic configured to operate as a computing architecture, wherein the processor and the control logic are disposed together in the first tier without cache memory being disposed in the only one tier in the first tier.
The combination of Chung and Chang further teaches
a second tier having a first cache memory (
Chung teaches in Figure 1 that the cache banks are reconfigurable so that cache bank 20 may become L2 or L3 cache: cache bank 20 is a L2 cache when the CPU is in the first tier without a cache memory and cache banks 10 have a first cache memory.
Chang, Fig. 6, tier 604a {second tier} having layer 1 cache {first cache memory}) 
coupled to the processor via the control logic in the first tier (Chang, Fig. 6, tier 604a {second tier} having layer 1 cache is coupled to Local processor 214 via cache layer enable lines 608 {control logic) in the first tier), wherein the first cache memory is disposed in the second tier, wherein the second tier is separate from the first tier (
Chang, Fig. 6, layer 1 cache {first cache memory} is disposed in the second tier 604a that is separate from the first tier having local processor 214;
Chung’s cache banks 10 {second tier} having a first cache memory corresponds to Applicant’s a second tier having a first cache memory, wherein the first cache memory is disposed in the second tier)
and a third tier having a second cache memory (Chang, Fig. 6, a third tier 604b having a Layer 2 cache {second cache memory}; 
Chung, Fig. 1, cache banks 20 {a third tier} having reconfigurable cache banks (L2 or L3). The cache banks 20 is a L2 cache when the CPU is in the first tier without a cache memory and cache banks 10 have a first cache memory) coupled to the first cache memory in the second tier (Chang, Fig. 6, a third tier 604b having a Layer 2 cache {second cache memory} is coupled to Layer 1 cache {first cache memory} in the second tier 604a), wherein the second cache memory is disposed in the third tier (Chang, Fig. 6, a third tier 604b having a Layer 2 cache {second cache memory}; 
Chung teaches in Figure 1 that the cache banks are reconfigurable so that cache bank 20 may become L2 or L3 cache: cache banks 20 {a third tier} is a L2 cache when the CPU is in the first tier without a cache memory and cache banks 10 have a first cache memory), 
wherein the third tier is separate from the first tier and the second tier (
Chang, Fig. 6, third tier 604b is separate from first tier 214 and second tier 604a; 
Chung, Fig. 1, cache banks 20 is separate from CPU layer 100 and cache banks 10), 
wherein the first tier, the second tier and the third tier are integrated together with the computing architecture to operate as a stackable cache memory architecture (Chung, Fig. 1, CPU layer {first tier}, item 10 {second tier} and item 20 {third tier} are integrated as a stackable cache memory architecture; Basic-Abstract: The first cache bank, the second cache bank, and the variable cache bank use a monolithic three-dimensional integration technique).
Regarding independent claim 9, Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1.
Additionally, Chang teaches one or more processing cores ([0030], the local processors 214; [0032], each microdisk 202 may alternatively be provided with multiple processors or multiple processor cores).
Chung teaches an additional cache memory formed in an additional tier (Fig. 1, Reconfigurable cache banks 20 (similarly, L3 cache banks 30) corresponds to an additional tier), wherein the additional cache memory is coupled to the cache memory in the second tier (Fig. 1, Reconfigurable cache banks 20 (similarly, L3 cache banks 30) is coupled to the second tier (e.g., L2 cache banks 10) and the first tier (i.e., CPU layer 100)), wherein the second tier and the additional tier are integrated together with the first tier to operate as a stackable cache memory architecture (Basic-Abstract: The first cache bank, the second cache bank, and the variable cache bank {additional tier} use a monolithic three-dimensional integration technique) (200)).
Regarding independent claim 14, Chung teaches a method comprising: fabricating only one or more processing cores in a first tier (Fig. 1, CPU layer 100) …
(Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding claim(s) 2, 10 and 16 (taking claim 16 as exemplary analysis), the combination of Chung and Chang further teaches 
dynamically configurable caching logic during assembly that allows for integration of the one or more processing cores in the first tier, the first system-level cache in the second tier, and the one or more additional system-level caches in the one or more additional tiers to operate as the vertically expandable 3D cache memory architecture (Chang, Fig. 6, layer 1 cache {first system-level cache} is disposed in the second tier 604a that is separate from the first tier having local processor 214;
Chung, Fig. 1, CPU layer {first tier}, L2 Cache banks {second tier}, and Reconfigurable cache banks 20 and L3 cache banks 30 {one or more additional system-level caches} are stackable cache memory architecture;
Chang, [0030], the local processors 214; [0032], each microdisk 202 may alternatively be provided with multiple processors or multiple processor cores;
Chang, [0055],  the selectively enableable cache layers 604 a-604 c can be selectively enabled/disabled during design time or fabrication time, while in other example implementations, the selectively enableable cache layers 604 a-604 c can be selectively enabled/disabled during runtime and/or during design time or fabrication time; [0056], To selectively and independently enable the selectively enableable cache layers 604 a-604 c, the microdisk 202 is provided with gate drivers 606 a-c, each of which is connected to a respective one of the selectively enableable cache layers 604 a-604 c. In addition, the microdisk 202 is provided with cache layer enable lines 608 connected between the local processor 214 and enable inputs of the gate drivers 606 a-c. In this manner, the local processor 214 can selectively enable any of the selectively enableable cache layers 604 a-c by enabling respective ones of the gate drivers 606 a-c to allow power delivery from the power supply 602 to the selected ones of the selectively enableable cache layers 604 a-c). 
 Regarding claim(s) 17, the combination of Chung and Chang further teaches wherein the one or more additional system-level caches in the one or more additional tiers are configured to operate as the vertically expandable 3D cache memory architecture during assembly for initial configuration and during post assembly for repair (Chang, [0055],  the selectively enableable cache layers 604 a-604 c can be selectively enabled/disabled during design time or fabrication time, while in other example implementations, the selectively enableable cache layers 604 a-604 c can be selectively enabled/disabled during runtime and/or during design time or fabrication time).
Regarding claim(s) 3, 12 and 15, the combination of Chung and Chang further teaches wherein the stackable cache memory architecture refers to a vertically expandable three-dimensional (3D) cache memory architecture (Chung, Fig. 1, wherein the first tier is stacked under the second tier in a vertical direction, and wherein the second tier is stacked under the additional tier in the vertical direction), and wherein each of the first cache memory and the second cache memory refers to a system-level cache (SLC) that are shared by the processor in the computing architecture (Chang, [0032], multiple processors or multiple processor cores; [0033], the cache 216 can be implemented with only one level of cache, which may be a private cache or a shared cache. In some example implementations, the cache 216 may be provided with multiple cache layers). 
Regarding claim(s) 4, the combination of Chung and Chang further teaches wherein the first tier is stacked on the second tier in a vertical direction, wherein the first tier is formed as part of a first semiconductor die, and wherein the second tier is formed as part of a second semiconductor die that is stacked on the first semiconductor die in the vertical direction (Chung, Basic-Abstract: The cache memory has a first cache bank, and a second cache bank (10) is stacked on the top of the first cache bank; Fig. 1, CPU layer {first tier} is stacked underneath the cache banks 10 {second tier};
Chang, [0049], the local processor 214 and the cache 216 are formed on the same silicon layer (e.g., the upper die 502) and the non-volatile data store 204 is formed on one or more silicon layers separate from the silicon layer containing the local processor 214 and the cache 216;
Note that, both Chung and Chang teach multiple tiers of caches are stacked in a vertical direction. Both types of inter-tier connections are taught by the prior art of record: 
Chung teaches Monolithic Inter-tier Via (MIV) as inter-tier connection for stacked cache structure of higher density, wherein multiple cache tiers are formed as one semiconductor die. 
Chang teaches cross-die Through-Silicon Via (TSV) as inter-tier connection for conventional stackable memory architecture, wherein each cache tier may be fabricated as a separate semiconductor die.  
Both MIV and TSV are readily available design choices in the field, therefore either MIV or TSV may be utilized as inter-tier connection based on density requirement (e.g., MIV offers higher integration density and large reductions in total wire length over TSV-based counterparts).
Thus, by utilizing Chang’s TSV as inter-tier connection, the modified Chung Fig. 1 teaches the first tier is formed as part of a first semiconductor die, and wherein the second tier is formed as part of a second semiconductor die that is stacked on the first semiconductor die if the alternative design choice of TSV is utilized as inter-tier connection for Chung’s stacked cache structure).  
Regarding claim(s) 11 and 18, the combination of Chung and Chang further teaches wherein the first tier is fabricated as a first semiconductor die, and wherein the second tier is fabricated as a second semiconductor die, and wherein the additional tier is fabricated as an additional semiconductor die (Claim recites substantially the same limitations as in claim 4, and is therefore rejected for the same reasons set forth in the analysis of claim 4).
Regarding claim(s) 7 and 13, the combination of Chung and Chang further teaches one or more additional tiers with each additional tier having a cache memory that is coupled to a previous cache memory in a previous tier, and wherein the first tier, the second tier, and the one or more additional tiers are integrated together with the computing architecture to operate as the stackable cache memory architecture (Chung, Fig. 1, tier 100, tier 10, tier 20, tier 30 are stacked on each other; Basic-Abstract: The first cache bank, the second cache bank, and the variable cache bank use a monolithic three-dimensional integration technique).  
Regarding claim(s) 8 and 20, the combination of Chung and Chang further teaches wherein the first tier is stacked on the second tier in a vertical direction, and wherein the first tier and the second tier are stacked on the one or more additional tiers in the vertical direction, and wherein the one or more additional tiers are stacked on each other in the vertical direction (Chung, Fig. 1, tier 100, tier 10, tier 20, tier 30 are stacked on each other; Basic-Abstract: The first cache bank, the second cache bank, and the variable cache bank use a monolithic three-dimensional integration technique).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (KR2019013049A; hereinafter Chung) in view of Chang et al. (US 2012/0131278; hereinafter Chang), further in view of Pelley et al. (US 2016/0118095; hereinafter Pelley).
Regarding claim(s) 5, the combination of Chung and Chang further teaches wherein the processor is configured to Chang, [0056], To selectively and independently enable the selectively enableable cache layers 604 a-604 c, the microdisk 202 is provided with gate drivers 606 a-c, each of which is connected to a respective one of the selectively enableable cache layers 604 a-604 c. In addition, the microdisk 202 is provided with cache layer enable lines 608 connected between the local processor 214 and enable inputs of the gate drivers 606 a-c. In this manner, the local processor 214 can selectively enable any of the selectively enableable cache layers 604 a-c by enabling respective ones of the gate drivers 606 a-c to allow power delivery from the power supply 602 to the selected ones of the selectively enableable cache layers 604 a-c). 
Chung and Chang do not explicitly teach use address bits to enable a cache layer.
In an analogous art of stacked memory, Pelley teaches use address bits ([0015], each of the memory dies be individually addressable, and data exchanged between the dies and the memory controller via an N-bit wide data bus; [0021], the die address bus 111 comprises a fixed portion for addressing data within a memory die 102-109 and a programmable portion for addressing one or more die 102-109. The width of the portion for addressing data within a memory is fixed by design. The programmability of the width of the die address bus 111 allows the die stack 101 to be configured in various arrangements without redesign or extensive adjustment of each die. For example, in one configuration the die stack 101 can include 8 memory dies (e.g., dies 102-109) stacked on a processor or memory controller (e.g., die 110), similar to the configuration illustrated in FIG. 1. In this configuration, each of the 8 memory dies is assigned a corresponding 3-bit die address, and the assigned address and the width of die selection portion of die address bus 111 is programmed to have a width of 3-bits. In another configuration, the die stack 101 can include only 4 memory dies stacked on the processor or memory controller, thereby reducing the overall cost and size of the stack).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Pelley, Chung and Chang before them, to improve Chung and Chang’s selectively enable cache tiers with Pelley’s die address bits for configuring the stacked die structure. The motivation of doing so would be for the benefits of allows the die stack to be configured in different ways for different devices or intended uses, without the need to redesign each die (Pelley, [0014]).
Thus, the combination of Chung, Chang and Pelley teaches wherein the processor is configured to use address bits so as to enable three-dimensional (3D) operation of the cache memory architecture.
Regarding claim(s) 6, the combination of Chung, Chang and Pelley further teaches wherein the address bits include one or more tier bits, and wherein the processor is configured to use the one or more tier bits of the address bits so as to enable the first tier and the second tier (Chang, [0056]; Pelley, [0015], each of the memory dies be individually addressable, and data exchanged between the dies and the memory controller via an N-bit wide data bus; 
[0021], the die address bus 111 comprises a fixed portion for addressing data within a memory die 102-109 and a programmable portion for addressing one or more die 102-109. The width of the portion for addressing data within a memory is fixed by design. The programmability of the width of the die address bus 111 allows the die stack 101 to be configured in various arrangements without redesign or extensive adjustment of each die. For example, in one configuration the die stack 101 can include 8 memory dies (e.g., dies 102-109) stacked on a processor or memory controller (e.g., die 110), similar to the configuration illustrated in FIG. 1. In this configuration, each of the 8 memory dies is assigned a corresponding 3-bit die address, and the assigned address and the width of die selection portion of die address bus 111 is programmed to have a width of 3-bits. In another configuration, the die stack 101 can include only 4 memory dies stacked on the processor or memory controller, thereby reducing the overall cost and size of the stack; [0022], allows the die stack to be placed in a variety of different configurations without requiring a redesign of the individual dies).  
Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (KR2019013049A; hereinafter Chung) in view of Chang et al. (US 2012/0131278; hereinafter Chang), further in view of Lim et al. (US 2016/0322331; hereinafter Lim).
Regarding claim(s) 19, the combination of Chung and Chang further teaches during assembly, determining whether a last system-level cache is fabricated, wherein each system-level cache is similar in physical design (Chang, Fig. 6 & [0055], the selectively enableable cache layers 604 a-604 c can be selectively enabled/disabled during design time or fabrication time; Chung, Fig. 1, cache layers 10, 20, and 30 are similar in physical design), 
Chung and Chang do not explicitly teach external connections are coupled to conductive bumps. In an analogous art of stacked memory, Lim teaches external connections are coupled to conductive bumps (Fig. 3, conductive bumps for external connections; [0003], Monolithic 3D-IC technology involves sequential fabrication of two or more tiers of devices, instead of bonding two previously fabricated dies using micro bumps).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Lim, Chung and Chang before them, to incorporate Lim’s conductive bumps connected to external connections (not inter-tier connections) for the benefits of reducing amount of space that may be taken by conductive bumps because information (i.e., data, address, clock, control signals) for inter tiers can be effectively transferred between the cache layers via vertical inter-tier vias (Lim, [0025]). 
Thus, the combination of Chung, Chang and Lim teaches during assembly, determining whether a last system-level cache is fabricated, wherein each system-level cache is similar in physical design, wherein if fabricated, the last system-level cache is coupled to a next system-level cache in a next tier, and wherein if not fabricated, external connections are coupled to conductive bumps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 10 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIM VO can be reached on (571)272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138